Case 7:20-cv-00717-MFU-JCH Document 37 Filed 08/04/21 Page 1 of 4 Pageid#: 168



                       THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

ARMSTEAD JOHNSON,                              )     Civil Action No. 7:20-cv-00717
    Plaintiff,                                 )
                                               )
v.                                             )
                                               )     By: Michael F. Urbanski
HAROLD CLARKE, et al.,                         )     Chief United States District Judge
    Defendants.                                )

                        MEMORANDUM OPINION AND ORDER

       Armstead Johnson, a Virginia inmate proceeding pro se, filed this civil rights case under

42 U.S.C. § 1983. After the court’s dismissal of some defendants, the remaining claims in the

case are Eighth Amendment claims that defendants Dr. Ohai and Nurse Bland were deliberately

indifferent toward an injury to Johnson’s Achilles heel, which ultimately required two surgeries.

The court directed service of the complaint on those defendants, who have filed a motion to

dismiss. Johnson recently filed a brief motion for preliminary injunction, ECF No. 35. For the

reasons set forth herein, that motion will be denied.

       Johnson’s motion lacks factual detail and makes general requests for relief. The motion

asks the court to order defendants “to stop treating inmates with the less efficacious treatment

plans” and “uphold [their] ‘Hippocratic oath’ to treat inmates” without giving in to pressure to

save money. ECF 35 at 2. He also asks the court to prohibit defendants from working at

Buckingham Correctional Center (“BCC”) because of his complaint “and past history and legal

action” against them. Id. He provides no supporting affidavit, his amended complaint is not

verified, and his original, verified complaint, contains virtually no detail about his allegations.

       Preliminary injunctive relief is an “extraordinary” remedy that courts should grant only

“sparingly.” Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 816 (4th Cir. 1991).
Case 7:20-cv-00717-MFU-JCH Document 37 Filed 08/04/21 Page 2 of 4 Pageid#: 169



The party seeking the preliminary injunction must demonstrate that: (1) he is likely to succeed on

the merits at trial; (2) he is likely to suffer irreparable harm in the absence of preliminary relief;

(3) the balance of equities tips in his favor; and (4) an injunction is in the public interest. Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 22 (2008); League of Women Voters of N.C.

v. North Carolina, 769 F.3d 224, 249 (4th Cir. 2014). The remedy may be granted only on a

“clear showing” of entitlement to relief. Winter, 555 U.S. at 22. Critically, the movant must

satisfy all four requirements to obtain preliminary injunctive relief. Real Truth About Obama,

Inc. v. FEC, 575 F.3d 342, 345–46 (4th Cir. 2009), vacated on other grounds, 559 U.S. 1089

(2010).

          Upon review of the record, the court concludes that Johnson has not met the standard

for obtaining preliminary injunctive relief. First of all, a request for an injunction must seek

specific relief; thus, injunctive relief in the form of telling defendants not to violate inmates’ rights

or to provide adequate medical treatment is too vague and conclusory to be included in an

injunction. See Fed. R. Civ. P. 65(d) (requiring every injunction to “state its terms specifically”

and to “describe in reasonable detail . . . the act or acts restrained or required”); see also City of

New York v. United States Dep’t of Def., 913 F.3d 423, 431 (4th Cir. 2019) (noting that “obey

the law” injunctions are disfavored). Moreover, in the context of prison conditions, 18 U.S.C.

§ 3626 requires that any prospective injunctive relief “shall extend no further than necessary to

correct the violation of the Federal right of a particular plaintiff or plaintiffs.” Thus, “[t]he court

shall not grant or approve any prospective relief unless the court finds that such is narrowly

drawn.” 18 U.S.C. § 3626. Under these standards, Johnson’s request for relief—a request that

defendants provide adequate treatment, refrain from violating Johnson’s constitutional rights,


                                                   2
Case 7:20-cv-00717-MFU-JCH Document 37 Filed 08/04/21 Page 3 of 4 Pageid#: 170



and be prohibited from working at BCC—are either not specific enough or not sufficiently

narrow as related to the facts of this case.

       Even if the relief requested were more narrowly tailored, though, nothing in Johnson’s

motion identifies treatment that he is currently not receiving that he believes he should be. His

verified original complaint, which has since been superseded, he alleges that after plaintiff had a

surgery on his Achilles heel in November 2019, there was a delay of several days in which he was

not provided the appropriate medication required by his surgeon. He alleges that the failure led

to an infection requiring a new surgery, and that to this day he is having issues with walking

normally. So, he alleges continuing effects from the past alleged failure by defendants, but

nowhere in any sworn document does Johnson aver that he is currently being denied appropriate

treatment. His unverified amended complaint contains the statement that he has an “ongoing

issue with the pain, drainage, [and] blood” and that he is being denied requests to “revisit the

hospital or his surgeon” to find out why his Achilles heel isn’t healing correctly. Am. Compl. 8,

ECF No. 14. It appears, based on the entire complaint, that he is alleging Dr. Ohai is not referring

him to outside treatment providers. See generally id.

       Despite these general statements, the record does not reflect any request for specific

injunctive relief, nor does the record provide any evidence—or even allegations—that he is likely

to suffer harm that is “neither remote nor speculative, but actual and imminent” in the absence

of an injunction. Direx Israel, Ltd., 952 F.2d at 812. Because he cannot make that showing, he

cannot establish at least one of the requirements for obtaining preliminary injunctive relief.

Accordingly, his motion must be denied.




                                                 3
Case 7:20-cv-00717-MFU-JCH Document 37 Filed 08/04/21 Page 4 of 4 Pageid#: 171



                             CONCLUSION AND ORDER

      For the foregoing reasons, Johnson’s motion, ECF No. 35, is DENIED. The Clerk shall

send a copy of this memorandum opinion and order to Johnson and to all counsel of record.

      It is so ORDERED.

                                         Entered: August 3, 2021
                                                            Michael F. Urbanski
                                                            Chief U.S. District Judge
                                                            2021.08.03 17:19:19
                                                            -04'00'

                                         Michael F. Urbanski
                                         Chief United States District Judge




                                             4
